—Order, Supreme Court, New York County (Louise Gruner-Gans, J.), entered March 17, 2000, which, in an action to recover property damages sustained by plaintiffs’ building during the construction of defendants’ adjacent building, insofar as appealed from, denied defendants-appellants’ motion to renew their motion for partial summary judgment dismissing plaintiffs’ claim for punitive damages, unanimously affirmed, with costs.
Defendants’ motion to renew was properly denied absent a reasonable excuse for their not having included the new evidence, mainly consisting of deposition testimony of their own representatives, in the original motion (CPLR 2221 [e] [3]). Moreover, as the IAS Court also held, the new evidence raises issues of credibility inappropriate for consideration on a motion for summary judgment. We have considered and rejected defendants’ other arguments. Concur — Williams, J. P., Tom, Wallach and Rubin, JJ.